Citation Nr: 1604095	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an May 2013 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) for the Los Angeles, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In December 2012, the Veteran was afforded a VA compensation and pension examination.  The examiner recorded the Veteran's report that while he was on active duty, he suffered a left calcaneal fracture after running while carrying another soldier on his back.  The Veteran also reported that he reinjured his left foot in 1992 when he slipped on an oily surface.  The examiner further noted that in July 1991, the Veteran underwent a partial ostectomy for left lateral foot sinus tarsi syndrome.  The examiner indicated that an etiology could be established; however, he gave no indication regarding an actual etiology for the observed left ankle disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2012 VA examiner did not give a reasoned, supported etiology opinion.  As such, remand is required for a corrective VA examination-one in which a reasoned, supported etiology opinion is given.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

2.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the presence, nature and etiology of the Veteran's claimed left ankle disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed disability of the left ankle is attributable to the Veteran's active duty service.

In offering the requested opinion, the examiner is specifically requested to discuss the Veteran's contentions that while he was on active duty, he suffered a left calcaneal fracture after running while carrying another soldier on his back and that he reinjured his left foot in 1992 when he slipped on an oily surface.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




